

Exhibit (10)r
KIMBERLY-CLARK CORPORATION
TIME-VESTED RESTRICTED STOCK UNIT
AWARD AGREEMENT




This Award, granted effective on __________ (the “Grant Date”), by
Kimberly-Clark Corporation, a Delaware corporation (hereinafter called the
“Corporation”), to ________________ (the “Participant”) is subject to the terms
and conditions of the 2011 Equity Participation Plan (the “Plan”) and the Award
Agreement, including any country-specific terms and conditions contained in
Appendix A to the Award Agreement.


W I T N E S S E T H:


WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation's and its Affiliates' long-term success;


NOW, THEREFORE, it is agreed as follows:


1. Number of Share Units Granted. The Corporation hereby grants to the
Participant the right to receive all or any part of ________ Time-Vested
Restricted Stock Units (“RSUs”) of the $1.25 par value Common Stock of the
Corporation, subject to the terms, conditions and restrictions set forth herein
and in the Plan.


2. Transferability Restrictions.


(a) Restricted Period. During the Restricted Period, the Participant may not
sell, assign, transfer, or otherwise dispose of, or mortgage, pledge or
otherwise encumber the Award, and any such attempted sale, assignment, transfer,
pledge or disposal shall be void. Except as provided under paragraph 2, the
RSUs, including any accrued dividend equivalents, shall be subject to forfeiture
until the Participant becomes vested in such Awards on the date that was
approved on the Grant Date and as reflected on the Merrill Lynch Benefits
On-line site, or any successor system, via the Grant Summary screen as the
Future Vesting table.


The Restricted Period shall begin on the date of the granting of this Award, and
shall end upon the vesting of the Award. Holders of Awards shall have none of
the rights of a shareholder with respect to such shares including, but not
limited to, any right to receive dividends in cash or other property or other
distribution or rights in respect of such shares except as otherwise provided in
this Award Agreement, nor to vote such shares as the record owner thereof.


During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested RSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional RSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
RSUs will be accumulated and paid if and when the RSUs vest, based on the actual
number of RSUs that vest. In the case of dividends paid in property other than
cash, the amount of the dividend shall be deemed to be the fair market value of
the property at the time of the payment of the dividend, as determined in good
faith by the Corporation. The Corporation shall not be required to segregate any
cash or other property of the Corporation.





--------------------------------------------------------------------------------



(b) Termination of Employment. Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination is (i) due to a Qualified Termination of Employment, or
(ii) due to death, Total and Permanent Disability, or the shutdown or
divestiture of a business unit. An authorized leave of absence shall not be
deemed to be a termination of employment if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Corporation or an Affiliate under an applicable statute or
by contract. For purposes of this subparagraph, a leave of absence, including
any garden leave or similar leave, constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Corporation or an Affiliate. If the period of leave exceeds six
months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment shall be
deemed to have occurred. A termination of employment with the Corporation or an
Affiliate to accept immediate reemployment with the Corporation or an Affiliate
likewise shall not be deemed to be a termination of employment for the purposes
of the Plan if the level of bona fide services the Participant would perform
after such date would permanently decrease to no more than 20 percent of the
average level of bona fide services performed over the immediately preceding
36-month period (or the full period of services to the Corporation or an
Affiliate if the Participant has been providing such services less than 36
months). A Participant who is classified as an intermittent employee shall be
deemed to have a termination of employment for purposes of the Plan if the level
of bona fide services the Participant would perform after such date would
permanently decrease to less than 50 percent of the average level of bona fide
services performed over the immediately preceding 36-month period (or the full
period of services to the Corporation or an Affiliate if the Participant has
been providing such services less than 36 months).


For purposes of this Award, a termination of employment includes a termination
that is deemed an “unfair dismissal” or a “constructive dismissal.” Further, the
Participant understands that the Award is a conditional right. Participant shall
forfeit any unvested Award upon termination of employment except as provided
above, for example, regardless of whether (1) the Participant is considered to
be unfairly dismissed without good cause; (2) the Participant is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) the
Participant terminates his or her employment or service relationship due to a
change of work location, duties or any other employment or contractual
condition; or (4) the Participant terminates his or her employment or service
relationship due to a unilateral breach of contract by the Corporation or an
Affiliate. Consequently, upon termination of the Participant’s employment or
service relationship for any of the above reasons, the Participant may
automatically lose any rights to the RSUs that were not vested on the date of
termination of the Participant’s employment or service relationship, as
described in the Plan and the Award Agreement.


(c) Death or Total and Permanent Disability. If the Participant’s termination of
employment is due to death or Total and Permanent Disability, it shall result in
pro rata vesting, as determined by the Committee, and the number of shares that
are considered to vest shall be prorated for the number of full months of
employment during the Restricted Period prior to the Participant’s termination
of employment, and shall be paid 70 days following the Participant’s termination
of employment.





--------------------------------------------------------------------------------



(d) Shutdown or Divestiture. In the event that after the Grant Date the
Participant’s termination of employment is due to the shutdown or divestiture of
the Corporation’s or its Affiliate’s business, it shall result in pro rata
vesting, as determined by the Committee, and the number of shares that are
considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full years of employment during the Restricted Period
prior to the Participant’s termination of employment, and shall be paid within
70 days following the end of the Restricted Period. Any fractional share of the
Corporation resulting from such a prorated Award shall be rounded to the nearest
whole share.


(e) Qualified Termination of Employment. In the event of a Qualified Termination
of Employment, all restrictions will lapse and the shares will become fully
vested and shall be paid within 10 days following the last day of employment of
the Participant with the Corporation or an Affiliate.


(f) Payment of Awards. The payment of the Award shall be made in shares of
Common Stock. The payment of an Award shall be made within 70 days following the
end of the Restricted Period.


(g) Payment of Tax-Related Items. No shares of Common Stock, nor any cash
payment, may be delivered under this Award, unless prior to or simultaneously
with such issuance, the Participant or, in the event of his death, the person
succeeding to his rights hereunder, shall pay to the Corporation or an
Affiliate, as applicable, such amount as the Corporation advises is required
under applicable federal, state or local laws to withhold and pay over to
governmental taxing authorities in relation to this Award. The Corporation may,
in its discretion, withhold payment of required Tax-Related items (as defined in
the Acknowledgment of Conditions section) with cash or shares of Common Stock
which otherwise would be delivered following the date of vesting of the Award
under this Section 2.


3. Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will or (ii) by the laws of descent and distribution.


4. Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the U.S. Securities Act of 1933, as amended. As a
condition of this Award, the Participant shall, if requested by the Corporation,
submit a written statement in form satisfactory to counsel for the Corporation,
to the effect that any shares received under this Award shall be for investment
and not with a view to the distribution thereof within the meaning of the U.S.
Securities Act of 1933, as amended, and the Corporation shall have the right, in
its discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.


The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.


The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the



--------------------------------------------------------------------------------



Award, or to receive any payment of cash or shares or to hold or sell the shares
subject to the Award, if any. Neither the Corporation nor its Affiliates will be
responsible for obtaining any such approvals, licenses or permits, or for making
any such notices, nor will the Corporation or its Affiliates be liable for any
fines or penalties the Participant may incur for failure to obtain any required
approvals, permits or licenses or to make any required notices.


5. No Right of Continued Employment. The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.


6. Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.


7. Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.


8. Delaware Law to Govern. The Plan is governed by and subject to the laws of
the United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware and federal courts located in the District of Delaware
shall be the exclusive forum for any dispute arising out of or related to the
Award or the Award Agreement and the Participant consents to and waives any
objection to the exercise of personal jurisdiction and venue by such courts.


9. Purchase of Common Stock. The Corporation and its Affiliates may, but shall
not be required to, purchase shares of Common Stock of the Corporation for
purposes of satisfying the requirements of this Award. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this Award.


10. Notices. Any notice to be given to the Corporation under this Award, except
as required under Section 19 below, shall be addressed to the Corporation in
care of its Director of Compensation located at the World Headquarters, and any
notice to be given to the Participant under the terms of this Award may be
addressed to him or her at the address as it appears on the Corporation's
records, or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall be deemed to have been duly given if
and when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered and deposited, postage and registry fee prepaid, in a post
office or branch post office regularly maintained by the United States
Government or any equivalent non-U.S. postal service.


11. Changes in Capitalization. In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the



--------------------------------------------------------------------------------



Corporation), any reorganization of the Corporation (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), or any partial or complete liquidation by the Corporation,
recapitalization, stock dividend, stock split or other change in the corporate
structure, appropriate adjustments and changes shall be made by the Committee in
(a) the number of shares subject to this Award, and (b) such other provisions of
this Award as may be necessary and equitable to carry out the foregoing
purposes.


12. Effect on Other Plans. All benefits under this Award shall constitute
special incentives and shall not affect the level of benefits provided to or
received by the Participant (or the Participant's estate or beneficiaries) as
part of any employee benefit plan of the Corporation or an Affiliate. This Award
shall not be construed to affect in any way the Participant's rights and
obligations under any other plan maintained by the Corporation or an Affiliate
on behalf of employees.


13. Discretionary Nature of Award. The grant of an Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Future grants, if any, will be at
the sole discretion of the Corporation, including, but not limited to, the
timing of any grant, the number of RSUs and vesting provisions. The value of the
Award is an extraordinary item outside the scope of the Participant’s employment
contract, if any. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, leave-related payments, holiday pay, pension, retirement or
welfare benefits or similar payments.


14. Data Privacy. The Participant hereby authorizes their actual employer (the
“Employer”) to furnish the Corporation (and any agent of the Corporation
administering the Plan or providing Plan recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and administration of the Plan and the Participant waives any data
privacy rights such Participant might otherwise have with respect to such
information. The Controller of personal data processing is Kimberly-Clark
Corporation with registered offices at 351 Phelps Drive, Irving, Texas 75038,
United States of America.


15. Conflict with Plan. This Award is awarded pursuant to and subject to the
Plan. This Agreement is intended to supplement and carry out the terms of the
Plan. It is subject to all terms and provisions of the Plan and, in the event of
a conflict, the Plan shall prevail.


16. Successors. This Award Agreement, including but not limited to the
non-competition obligations described in Section 19 below, shall be binding upon
and inure to the benefit of any successor or successors of the Corporation.


17. Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the U.S. Securities Act of 1933, as
amended, the U.S. Securities Exchange Act of 1934, as amended (including rule
16b-3 thereof).


18. Defined Terms. Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.


19. Non-Competition Provisions For U.S. Participants Only.


(a) As the Award is intended to encourage the Participant to continue employment
with the Corporation or an Affiliate, during which time the Participant will
have access to the Corporation’s or Affiliate’s confidential information and
trade secrets, including confidential



--------------------------------------------------------------------------------



information and trade secrets first developed after the Grant Date, during the
term of the Participant’s employment and for a period of two (2) years following
the termination of employment, regardless of the reason for or the manner of
termination, the Participant shall not, without the written consent of General
Counsel of the Corporation or his/her designee, in any country or countries for
which Participant had development, marketing, innovation/technology (R&D),
distribution, sales, administrative, operational/supply chain or manufacturing
oversight responsibilities during the last twelve (12) months of Participant’s
employment, either directly or indirectly, perform duties or undertake
responsibilities for a Competitor that are the same or substantially similar to
those duties or responsibilities that the Participant performed or undertook for
the Corporation or an Affiliate during the two (2) year period prior to the end
of the Participant’s employment with the Corporation or an Affiliate. As used
herein, “Competitor” means a person or entity who engages in a business that is
the same or substantially the same as any aspect of the Business of the
Corporation. As used herein, “Business of the Corporation” is the development,
production, sales and/or marketing of (i) health and hygiene products; (ii)
washroom and workplace protective and safety products; and (iii) the materials,
packaging and other components/subcomponents of such products. Notwithstanding
the foregoing, if the Participant’s residence or principal place of employment
on the Grant Date is in California or in any other jurisdiction where any
provision of this Section 19(a) prohibiting post-employment non-complete
covenant is restricted by applicable law, then the provisions of this Section
19(a) will not apply to the extent any such provision is prohibited by
applicable law.


(b) During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
agrees to notify the Corporation in writing prior to accepting new employment,
or engaging in any other activity which may violate this Agreement, and the
Participant agrees to provide in such notice information concerning the
anticipated new employment or activity, including, but not limited to: name of
new employer; address of new employer; name of new team leader; job title; and
scope and responsibilities of the new position. The Participant recognizes that
such duty of notification is not affected by the Participant’s belief that such
employment may perhaps not violate this Award Agreement or otherwise be unfairly
competitive with the Corporation or an Affiliate. The Participant’s written
notice should be addressed to General Counsel, Attention: Non-Competition
Agreement, Kimberly-Clark Corporation, 351 Phelps Drive, Irving, TX 75038.
Provided, however, the foregoing notice requirement shall not apply if the
Participant resides and/or primarily works in the State of California or any
other jurisdiction where any provision of this Section 19(b) prohibiting
post-employment non-compete covenants is restricted by applicable law.


(c) During the period of two (2) years following termination of the
Participant’s employment with the Corporation or an Affiliate, the Participant
shall provide a copy of Section 19 of this Award Agreement to each new employer
before starting in any new employment. The Participant agrees that the
Corporation may notify any third party about the Participant’s obligations under
Section 19 of this Award Agreement until such obligations are fulfilled.


(d) If any provision of this Section 19 is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Award Agreement and such
invalidity, illegality or unenforceability will not affect any other provision
of the Award Agreement, all of which shall remain valid and enforceable.
Notwithstanding the foregoing, if a court of competent jurisdiction determines
that the covenants contained in this Section 19 are unenforceable because they
are overbroad in some respect, to the full extent permitted by applicable law,
the court should sever, revise or reform any aspect of this Section 19 so as to
make the scope of such Section 19 as broad as reasonable under applicable law
and enforce this Section 19 as so modified.


(e) In the event of an anticipated or actual breach by the Participant of this
provision, the Participant acknowledges and agrees that damages would not be an
adequate remedy to



--------------------------------------------------------------------------------



compensate the Corporation for the harm to the business of the Corporation and,
in such event, agrees that the Corporation shall be entitled to a temporary
restraining order and to temporary injunctive relief to prevent or terminate
such anticipated or actual breach, provided, however, that nothing in this Award
Agreement shall be construed to limit any permanent relief to which the
Corporation may be entitled or the damages otherwise recoverable by the
Corporation in any such event.


(f) If the Participant violates any aspect of this provision, or any duty of
loyalty or confidentiality imposed by law, in addition to any damages that the
Participant may be required to pay, the Participant understands and agrees that
the Participant shall be required to reimburse the Corporation for all its costs
incurred to enforce this Award Agreement, including but not limited to, all
attorneys’ fees.


20. Forfeiture and Recoupment.


(a) The RSUs are subject to the compensation recovery provisions of the Plan. In
addition, the RSUs are subject to the Kimberly-Clark Corporation Compensation
Recoupment Policy (such policy, as it may be amended from time to time, the
“Recoupment Policy”) if the Participant is a Leader (as defined in the
Recoupment Policy). A recovery under this section may be made by (a) cancelling
any RSUs which have not yet vested or been settled; (b) recovering shares of
Common Stock or cash equal to the value of the shares of Common Stock issued on
settlement of the RSUs, including shares resulting from dividend equivalents;
(c) recovering proceeds realized by the Participant on the sale of such Common
Stock; (d) withholding compensation otherwise due to the Participant; (e)
payment by the Participant; and/or (e) by such other means determined
appropriate under the terms of the Recoupment Policy. If the Participant is
required to repay the Corporation, the Corporation is entitled to offset the
payment in a way that is intended to avoid the application of penalties under
Section 409A of the Code, if applicable.


(b) By accepting the Award Grant and the terms of this Award Agreement, the
Participant understands, acknowledges and accepts that the grant, shares of
Common Stock issued under the Plan and proceeds realized by the Participant
pursuant to the Plan are subject to the terms of the Recoupment Policy and the
Corporation may seek recovery by any of the methods described in Section 20(a)
or other such means determined appropriate under the terms of the Recoupment
Policy.


21. Whistleblower Statutes. Notwithstanding anything to the contrary in this
Award Agreement, nothing in Sections 19 or 20 of this Award Agreement is
intended to or shall limit, prevent, impede or interfere with the Participant's
non-waivable right, without prior notice to the Corporation, to provide
information to the government, participate in investigations, testify in
proceedings regarding the Corporation, Employer or any Affiliate's past or
future conduct, engage in any activities protected under whistleblower statutes,
or to receive and fully retain a monetary award from a government-administered
whistleblower award program for providing information directly to a government
agency. The Participant does not need prior authorization from the Corporation
to make any such reports or disclosures and is not required to notify the
Corporation that the Participant has made such reports or disclosures.


22. Acceptance of Award Terms and Conditions. A Participant has until the end of
the one hundred twenty (120) day period beginning from the Grant Date of this
Award to accept this Award Agreement. If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.





--------------------------------------------------------------------------------



Acknowledgment of Conditions


The Participant understands, acknowledges and agrees to the following conditions
with respect to the Award granted under the Plan:


The Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended, cancelled or terminated at any
time, to the extent permitted by the Plan. The grant of an Award is an
exceptional, voluntary and occasional benefit and does not create any
contractual or other right to receive an Award or benefits in lieu of an Award
in the future, even if Awards have been granted in the past. Future grants, if
any, will be at the sole discretion of the Corporation, including, but not
limited to, the timing of any grant, the number of Awards and vesting
provisions.


Participation in the Plan is voluntary and does not create a right to employment
with the Participant’s Employer, shall not be interpreted as forming an
employment or service contract with the Corporation, and shall not interfere
with the ability of the Employer to terminate the Participant’s employment
relationship at any time. The Participant understands that the Corporation has
unilaterally, gratuitously and discretionally decided to grant Awards under the
Plan to individuals who are employees of the Corporation or its Affiliates
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Corporation or any of its Affiliates on an ongoing basis.
Consequently, the Participant understands that any grant is given on the
assumption and condition that it shall not become a part of any employment
contract (either with the Corporation or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, the Participant
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from any gratuitous and discretionary grant since the
future value of the Award and the underlying shares is unknown and
unpredictable. In addition, the Participant understands that this grant would
not be made but for the assumptions and conditions referred to above; thus, the
Participant understands, acknowledges and freely accepts that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, then the Award shall be null and void.


The Award and the shares of Common Stock subject to the Award, and the income
from and value of same, are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Corporation
or, if different, the Employer, and which are outside the scope of the
Participant’s employment contract, if any, and are not intended to replace any
pension rights or compensation. As such, the Award, and the income from and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, leave-related payments,
holiday pay, pension, retirement or welfare benefits or similar payments and in
no event shall be considered as compensation for, or relating in any way to,
past services for the Corporation, the Employer or any other Affiliate.


Unless otherwise agreed with the Corporation, the Award and shares of Common
Stock subject to the Award, and the income from and value of same, are not
granted as consideration for, or in connection with, any service the Participant
may provide as a director of any Affiliate.


The future value of the underlying shares of Common Stock is unknown,
indeterminable, and cannot be predicted with certainty.


No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of the Participant’s employment by the
Corporation or the Employer



--------------------------------------------------------------------------------



(regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws).


In the event of termination of the Participant’s employment (whether or not in
breach of local labor laws and except as otherwise explicitly provided in the
Award Agreement or the Plan), the Participant’s right to receive RSUs and vest
in the Award under the Plan, if any, will terminate effective as of the date
that the Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of the Award (including whether the
Participant may still be considered employed while on a leave of absence).


The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
the acquisition or sale of the underlying shares of Common Stock. Further, the
Participant understands that he or she should consult with his or her own
advisors regarding participation in the Plan before taking any action related to
the Plan.


Neither the Corporation, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any shares of Common Stock acquired upon settlement.


Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, fringe benefit tax, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount, if any,
actually withheld by the Corporation or the Employer. The Participant further
acknowledges that the Corporation and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the RSUs, the
vesting of RSUs, the conversion of the RSUs into shares or the receipt of an
equivalent cash payment, the subsequent sale of any shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Award to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Corporation and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer to satisfy or account for all applicable
withholding obligations for Tax-Related Items. In this regard, the Participant
authorizes the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations, if any, with regard to all
Tax-Related Items by one or a combination of the following:


(1)withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Corporation and/or the Employer; or



--------------------------------------------------------------------------------



(2)withholding from the proceeds of the sale of shares acquired upon vesting of
the Award either through a voluntary sale or through a mandatory sale arranged
by the Corporation (on the Participant’s behalf, pursuant to this
authorization); or
(3)withholding shares to be issued upon vesting of the Award;


provided, however, that if the Participant is subject to Section 16 of the U.S.
Securities Exchange Act of 1934, as amended, then the Corporation will withhold
in shares upon the relevant taxable or tax withholding event, as applicable,
unless the use of such withholding method is problematic under applicable tax or
law or has materially adverse accounting consequences, in which case, the
obligation for Tax-Related Items may be satisfied by one or a combination of
methods (1), (2) and (3) above.


The Corporation may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including minimum rates or maximum rates in applicable jurisdictions, in which
case the Participant may receive a refund of any over-withheld amount in cash
and will have no entitlement to the common stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in shares, for tax purposes,
the Participant is deemed to have been issued the full number of shares subject
to the Award, notwithstanding that a number of shares is held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.


The Participant shall pay to the Corporation or to the Employer any amount of
Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to deliver shares or the proceeds of the sale of shares to the
Participant if he or she fails to comply with his or her obligations in
connection with the Tax-Related Items.


The Corporation is located at 351 Phelps Drive Irving, TX 75038, USA and grants
employees of the Corporation and its Affiliates the opportunity to participate
in the Plan, at the Corporation’s sole discretion. If the Participant would like
to participate in the Plan and is an employee in a country outside the European
Economic Area, the Participant understands that he or she should review the
following information about the Corporation’s data processing practices and
declare his or her consent. If the Participant is an employee in a country that
is a member of the European Economic Area, the Participant should review the
information about the Corporation's data processing practices set forth in
Appendix A attached hereto.


(i)Data Collection and Usage. The Corporation collects, processes and uses the
Participant’s personal data, including, name, home address, email address and
telephone number, date of birth, social insurance number, passport or other
identification number, salary, citizenship, nationality, job title, any shares
of stock or directorships held in the Corporation, and details of all awards,
canceled, vested, or outstanding in the Participant’s favor, which the
Corporation receives from the Participant or the Participant’s Employer. If the
Corporation offers the Participant the opportunity to participate in the Plan,
then the Corporation will collect the Participant’s personal data for purposes
of allocating stock and implementing, administering and managing the Plan. The
Corporation’s legal basis for the processing of the Participant’s personal data
would be the Participant’s consent.


(ii)Stock Plan Administration Service Providers. The Corporation transfers
participant data to Merrill Lynch, an independent service provider based in the
United States, which assists the Corporation with the implementation,
administration and management of the Plan. In the future, the Corporation may



--------------------------------------------------------------------------------



select a different service provider and share the Participant’s data with
another company that serves in a similar manner. The Corporation’s service
provider will open an account for the Participant. The Participant will be asked
to agree on separate terms and data processing practices with the service
provider, which is a condition for participation in the Plan.


(iii)International Data Transfers. The Corporation and its service providers are
based in the United States. If the Participant is outside of the United States,
the Participant should note that his or her country may have enacted data
privacy laws that are different from the United States. The Corporation’s legal
basis for the transfer of my personal data is the Participant’s consent.


(iv)Data Retention. The Corporation will use the Participant’s personal data
only as long as is necessary to implement, administer and manage his or her
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws. When the Corporation no
longer needs the Participant’s personal data, the Corporation will remove it
from its systems. If the Corporation keeps data longer, it would be to satisfy
legal or regulatory obligations and the Corporation’s legal basis would be
relevant laws or regulations.


(v)Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his or her consent at
any time. If the Participant does not consent, or if he or she withdraws their
consent, the Participant cannot participate in the Plan. This would not affect
the Participant’s salary as an employee; the Participant would merely forfeit
the opportunities associated with the Plan.


(vi)Data Subject Rights. The Participant has a number of rights under data
privacy laws in his or her country. Depending on where the Participant is based,
the Participant’s rights may include the right to (i) request access or copies
of personal data the Corporation processes, (ii) rectification of incorrect
data, (iii) deletion of data, (iv) restrictions on processing, (v) portability
of data, (vi) to lodge complaints with competent authorities in the
Participant’s country, and/or (vii) a list with the names and addresses of any
potential recipients of the Participant’s personal data. To receive
clarification regarding the Participant’s rights or to exercise the rights
please contact the Corporation at Attn: Long-term Incentive Plan Administration
at Kimberly Clark, 351 Phelps Drive Irving, TX 75038, USA.


The Participant also understands that the Corporation may rely on a different
legal basis for the processing or transfer of data in the future and/or request
that the Participant provides another data privacy consent. If applicable and
upon request of the Corporation, the Participant agrees to provide an executed
acknowledgment or data privacy consent form to the Corporation or the Employer
(or any other acknowledgments, agreements or consents) that the Corporation
and/or the Employer may deem necessary to obtain under the data privacy laws in
the Participant’s country, either now or in the future. The Participant
understands that he or she will not be able to participate in the Plan if the
Participant fails to execute any such acknowledgment, agreement or consent
requested by the Corporation and/or the Employer.


If the Participant agrees with the data processing practices described in this
notice, the Participant will declare his or her consent by clicking the "Accept"
icon on the Merrill Lynch website.



--------------------------------------------------------------------------------



The Participant understands that he or she is solely responsible for
obtaining/providing whatever exchange control approvals, permits, licenses or
notices, which may be necessary for the Award, to acquire the shares or to hold
or sell the shares subject to the Award. Neither the Corporation nor its
Affiliates will be responsible for obtaining such approvals, licenses or
permits, or for making any such notices, nor will the Corporation or its
Affiliates be liable for any fines or penalties the Participant may incur for
failure to obtain any required approvals, permits or licenses or to make any
required notices.


In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including Appendix A, in their entirety and fully
understands and accepts all provisions of the Plan and the Award Agreement,
including Appendix A.


The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(g)
on Payment of Tax-Related Items; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice sections of both the Award Agreement and
Appendix A for the Participant’s country.


The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.


The Participant acknowledges that he or she is sufficiently proficient in
English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms and conditions
of this Award Agreement. Furthermore, if the Participant has received this Award
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Participant, to the extent the
Corporation determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix A
constitutes part of this Award Agreement.


For U.S. Participants only: The Participant acknowledges that the grant of an
Award is expressly conditioned on the non-competition provisions set forth in
Section 19.


The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Award and on any shares acquired
under the Plan, to the extent the Corporation determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.





--------------------------------------------------------------------------------



The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by on-line delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or a third-party designated by the
Corporation.


A waiver by the Corporation of breach of any provision of this Award Agreement
shall not operate or be construed as a waiver of any other provision of this
Award Agreement, or of any subsequent breach by the Participant or any other
participant.


The Participant may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect the Participant’s
ability to, directly or indirectly, accept, acquire, sell, or attempt to sell or
otherwise dispose of shares of Common Stock or rights to shares of Common Stock
(e.g., RSUs) or rights linked to the value of shares of Common Stock during such
times as the Participant is considered to have “inside information” regarding
the Corporation (as defined by the laws in the applicable jurisdictions or the
Participant’s country). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant placed before possessing
inside information. Furthermore, the Participant may be prohibited from (i)
disclosing the inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell Corporation securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Corporation insider
trading policy. The Participant is responsible for ensuring his or her
compliance with any applicable restrictions and is advised to speak with his or
her personal legal advisor on this matter.


The Participant’s country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Participant’s
ability to acquire or hold shares of Common Stock acquired under the Plan or
cash received from participating in the Plan (including from any dividends paid
on shares acquired under the Plan) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in the Participant’s
country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of his or her participation in the Plan to the
Participant’s country through a designated bank or broker within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with such regulations, and that the Participant should consult
his or her personal legal advisor for any details.


The Participant acknowledges that he or she has reviewed the Corporation’s Code
of Conduct. The Participant further acknowledges that he or she understands and
will comply with the terms and standards contained in that Code of Conduct,
including but not limited to the prohibition against retaliation, and
specifically acknowledges that he or she has an obligation to report suspected
violations of the Code of Conduct pursuant to the Corporation’s Escalation
Policy.


Conclusion and Acceptance


The Participant accepts this grant via electronic signature by clicking the
"Accept" icon and certifies that he or she has read, understands and agrees to
the terms and conditions of the 2011 Equity Participation Plan (the "Plan"), the
provisions of the applicable Award Agreement and all other applicable documents
(including any country-specific terms applicable to the Participant’s grant).
The Participant hereby authorizes the Employer to furnish the Corporation (and
any agent administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of
Awards and enable administration of the Plan and the Participant understands
that such information shall be used



--------------------------------------------------------------------------------



only as long and to the extent necessary to administer the Participant’s
participation in the Plan. The Participant agrees that his or her participation
in the Plan and the Awards granted to the Participant under the Plan will be
governed solely by provisions of U.S. law.



--------------------------------------------------------------------------------



KIMBERLY-CLARK CORPORATION
TIME-VESTED RESTRICTED STOCK UNIT
AWARD AGREEMENT


APPENDIX A


Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Plan and/or the Award Agreement.


This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides and/or
works in one of the countries listed below.


This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2020. Such laws are often complex and change frequently.
As a result, the Participant should not rely on the information noted herein as
the only source of information relating to the consequences of the Participant’s
participation in the Plan because the information may be out of date at vesting
of the Award or the subsequent sale of the shares or receipt of any dividends or
dividend equivalents.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently residing and/or working, transferred
or transfers employment and or residency after the Award is granted or is
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to the Participant. The Corporation
shall, in its sole discretion, determine to what extent the terms and conditions
included herein will apply to the Participant in such circumstances.


EUROPEAN ECONOMIC AREA (INCLUDING THE UNITED KINGDOM) AND SWITZERLAND


Data Protection


For Participants resident in a country in the European Economic Area,
Switzerland or the United Kingdom, the following language replaces in its
entirety the data privacy section in the Acknowledgment of Conditions section of
the Award Agreement:


1.The Participant is hereby notified of the collection, use and transfer outside
of the European Economic Area, as described in the Award Agreement, in
electronic or other form, of his or her Personal Data (defined below) by and
among, as applicable, the Corporation and certain of its Affiliates for the
exclusive and legitimate purpose of implementing, administering and managing the
Participant’s participation in the Plan.


2.The Participant understands that the Corporation and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the



--------------------------------------------------------------------------------



Corporation, details of all entitlement to shares of Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Personal Data”), for the purpose of implementing, administering and managing
the Plan.


3.The Participant understands that providing the Corporation with this Personal
Data is necessary for the performance of the Award Agreement and that the
Participant's refusal to provide the Personal Data would make it impossible for
the Corporation to perform its contractual obligations and may affect the
Participant's ability to participate in the Plan. The Participant's Personal
Data shall be accessible within the Corporation only by the persons specifically
charged with Personal Data processing operations and by the persons that need to
access the Personal Data because of their duties and position in relation to the
performance of the Award Agreement.


4.The Personal Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant may, at any time and without cost, contact Long-term Incentive Plan
Administration at Kimberly Clark, 351 Phelps Drive Irving, TX 75038, USA to
enforce his or her rights under the data protection laws in the Participant's
country, which may include the right to (i) request access or copies of Personal
Data subject to processing; (ii) request rectification of incorrect Personal
Data; (iii) request deletion of Personal Data; (iv) request restriction on
processing of Personal Data; (v) request portability of Personal Data; (vi)
lodge complaints with competent authorities in the Participant's country; and/or
(vii) request a list with the names and addresses of any potential recipients of
Personal Data.


5.The Corporation provides appropriate safeguards for protecting Personal Data
that it receives in the U.S. through its adherence to data transfer agreements
entered into between the Corporation and its Affiliates within the European
Union.


6.Further, the Participant understands that the Corporation will transfer
Personal Data to Merrill Lynch and/or such other third parties as may be
selected by the Corporation, which are assisting the Corporation with the
implementation, administration and management of the Plan. The Corporation may
select a different service provider or additional service providers and share
Personal Data with such other provider(s) serving in a similar manner. The
Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.


7.Merrill Lynch is based in the United States. The Participant's country or
jurisdiction may have different data privacy laws and protections than the
United States. Notwithstanding, by participating in the Plan, the Participant
agrees to the transfer of his or her Personal Data to Merrill Lynch for the
exclusive purpose of administering the Participant's participation in the Plan.
The Corporation's legal basis, where required, for the transfer of Data to
Merrill Lynch is the Participant's consent.


8.Finally, the Participant may choose to opt out of allowing the Corporation to
share his or her Personal Data with Merrill Lynch and others as described above,
although execution of such choice may mean the Corporation cannot grant awards
under the Plan to the Participant. For questions about this choice or to



--------------------------------------------------------------------------------



make this choice, the Participant should contact Long-term Incentive Plan
Administration at Kimberly Clark, 351 Phelps Drive Irving, TX 75038, USA.


ARGENTINA


Securities Law Information


Neither the RSUs nor the underlying shares of Common Stock are publicly offered
or listed on any stock exchange in Argentina.


Foreign Asset/Account Reporting Information


Argentine residents must report any shares of Common Stock acquired under the
Plan and held on December 31st of each year on their annual tax return for the
year.


Exchange Control Information


Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligations the Participant may have in
connection with the Participant’s participation in the Plan. The Participant
must comply with any and all Argentine currency exchange restrictions, approvals
and reporting requirements in connection with the vesting of the RSUs, the
subsequent sale of any shares acquired at vesting and the receipt of any
dividends paid on such shares.


AUSTRALIA


Australian Offer Document


The Participant acknowledges that he or she received an Australian offer
document which sets out additional information regarding the grant of the award
to Australian resident employees.


Tax Information


The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).


Shutdown or Divestiture


The following provision replaces Section 2(d) of the Award Agreement.


In the event that, after the Grant Date, the Participant’s termination of
employment is due to the shutdown or divestiture of the Corporation’s or its
Affiliate’s business, it shall result in pro-rata vesting, as determined by the
Committee, and the number of shares that are considered to vest shall be
determined by prorating the number of full years of employment during the
Restricted Period prior to the Participant's termination of employment, and
shall be paid within 70 days following the Participant's termination of
employment. Any fractional share of the Corporation resulting from such a
prorated Award shall be rounded to the nearest whole share.


Compliance with Laws


Notwithstanding anything else in the Plan or the Award Agreement, the
Participant will not be entitled to and shall not claim any benefit under the
Plan if the provision of such benefit would give rise to a breach of Part 2D.2
of the Corporations Act 2001 (Cth.) (the “Act”), any other



--------------------------------------------------------------------------------



provision of the Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits. Further, the Employer is under
no obligation to seek or obtain the approval of its shareholders in a general
meeting for the purpose of overcoming any such limitation or restriction.


Exchange Control Information


Exchange control reporting is required for cash transactions exceeding AUD
10,000 and for international fund transfers. If an Australian bank is assisting
with the transaction, the bank will file the report on the Participant’s behalf.
If there is no Australian bank involved in the transaction, the Participant will
be required to file the report him or herself.


Securities Law Information


If the Participant acquires shares of Common Stock under the Plan and offers
such shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Participant
should obtain legal advice on disclosure obligations prior to making such offer.


AUSTRIA


Exchange Control Information


If the Participant holds shares of Common Stock obtained under the Plan or cash
(including proceeds from the sale of shares of Common Stock) outside of Austria,
he or she may be required to submit reports to the Austrian National Bank as
follows: (i) on a quarterly basis if the value of the shares of Common Stock as
of any given quarter meets or exceeds €30,000; and (ii) on an annual basis if
the value of the shares of Common Stock as of December 31 meets or exceeds
€5,000,000. The quarterly reporting date is as of the last day of the respective
quarter; the deadline for filing the quarterly report is the 15th day of the
month following the end of the respective quarter. The deadline for filing the
annual report is January 31 of the following year.


When the shares of Common Stock are sold, the Participant may be required to
comply with certain exchange control obligations if the cash proceeds from the
sale are held outside of Austria. If the transaction volume of all of the
Participant’s accounts abroad meets or exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the 15th day of the following month.


BAHRAIN


Securities Law Information


The Award Agreement, Plan and all other materials the Participant may receive
regarding participation in the Plan do not constitute advertising or the
offering of securities in Bahrain, nor do they constitute an allotment of
securities in Bahrain. Any shares of Common Stock issued upon settlement of the
RSUs will be deposited into a Corporation-designated brokerage account outside
Bahrain. In no event will shares of Common Stock be issued or delivered in
Bahrain. The issuance of shares of Common Stock pursuant to the RSUs described
herein has not and will not be registered in Bahrain and, hence, the shares of
Common Stock described herein may not be admitted or used for offering,
placement or public circulation in Bahrain. Accordingly, the Participant may not
make any public advertising or announcements regarding the RSUs or shares of
Common Stock in Bahrain, promote these shares of Common Stock to legal entities
or individuals in Bahrain, or sell shares of Common Stock directly to other
legal entities or



--------------------------------------------------------------------------------



individuals in Bahrain. Any disposition or sale of such shares of Common Stock
must take place outside Bahrain.


BELGIUM


Foreign Asset/Account Reporting Information


Belgian residents are required to report any securities (e.g., shares acquired
under the Plan) or bank accounts opened and maintained outside Belgium (e.g.,
any brokerage account opened in connection with the Plan) on their annual tax
returns. Belgian residents are also required to complete a separate report
providing the National Bank of Belgium with details regarding any such account,
including the account number, the name of the bank in which such account is held
and the country in which such account is located. The forms to complete this
report are available on the website of the National Bank of Belgium. Belgian
residents should consult with their personal tax advisors to determine their
personal reporting obligations.


Stock Exchange Tax


From January 1, 2017, a stock exchange tax applies to transactions executed
through a non-Belgian financial intermediary. The stock exchange tax likely will
apply when shares of Common Stock are sold. The Participant should consult with
his or her personal tax advisor to determine his or her obligations with respect
to the stock exchange tax.


BOLIVIA


There are no country-specific provisions.


BRAZIL


Compliance with Law


By accepting the Award, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable Tax-Related
Items associated with the vesting of the RSUs, the conversion of the RSUs into
shares or the receipt of an equivalent cash payment, the receipt of any
dividends, and the sale of shares of Common Stock acquired under the Plan.


Labor Law Acknowledgment


By accepting the Award, the Participant agrees that (i) the Participant is
making an investment decision; (ii) the shares of Common Stock will be issued to
Participant only if the vesting and/or performance conditions are met, and (iii)
the value of the underlying shares of Common Stock is not fixed and may increase
or decrease in value over the vesting period without compensation to the
Participant.


Exchange Control Information


If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock.





--------------------------------------------------------------------------------



Tax on Financial Transaction (IOF).


Payments to foreign countries and repatriation of funds into Brazil (including
proceeds from the sale) and the conversion of USD into BRL associated with such
fund transfers may be subject to the Tax on Financial Transactions. It is the
Participant’s responsibility to comply with any applicable Tax on Financial
Transactions arising from the Participant’s participation in the Plan. The
Participant should consult with his or her personal tax advisor for additional
details.


CANADA


Securities Law Information


The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.


Acknowledgment of Conditions


The following provision supplements the Acknowledgment of Conditions section of
the Award Agreement:


Except as may otherwise be explicitly provided in the Plan or this Award
Agreement, for the purposes of this Award Agreement, the Participant’s
termination of employment will be measured effective as of the date that is the
earlier of: (1) the date the Participant’s employment is terminated, (2) the
date the Participant receives notice of termination of employment or service
from the Employer, or (3) the date the Participant is no longer actively
employed or providing services, regardless of any notice period or period of pay
in lieu of such notice required under local law (including, but not limited to,
statutory law, regulatory law, and/or common law); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
employed or providing services for purposes of the RSUs (including whether the
Participant may still be considered employed while on a leave of absence).
Notwithstanding the foregoing, if applicable employment legislation explicitly
requires continued vesting during a statutory notice period, the Participant’s
right to vest in the RSUs, if any, will terminate effective as of the last date
of the minimum statutory notice period.


Foreign Asset/Account Reporting Information


Foreign specified property (including shares of Common Stock) held by Canadian
residents must be reported annually on Form T1135 (Foreign Income Verification
Statement) if the total cost of such foreign specified property exceeds
C$100,000 at any time during the year. Foreign specified property includes
shares of Common Stock acquired under the Plan and may include the RSUs. The
RSUs must be reported - generally at a nil cost - if the $100,000 cost threshold
is exceeded because of other foreign property the Participant holds. If shares
of Common Stock are acquired, their cost generally is the adjusted cost base
(“ACB”) of the shares. The ACB would normally equal the Fair Market Value of the
shares at vesting, but if the Participant owns other shares, this ACB may have
to be averaged with the ACB of the other shares owned by the Participant. If
due, the Form must be filed by April 30 of the following year. The Participant
should speak with a personal tax advisor to determine the scope of foreign
property that must be considered for purposes of this requirement.





--------------------------------------------------------------------------------



The following provisions apply if the Participant is a resident of Quebec:


Language Consent


The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.


Authorization to Release and Transfer Necessary Personal Information


The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any Affiliate and
the plan administrators to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Corporation and any Affiliate to record
such information and to keep such information in the Participant’s employee
file.


CHILE


Securities Law Information


The RSUs are granted and are made subject to general ruling n° 336 of the
Commission for the Financial Market (“CMF”). This offer refers to securities not
registered at the securities registry or at the foreign securities registry of
the CMF, and therefore such securities are not subject to its oversight. Given
that these securities are not registered in Chile, there is no obligation from
the issuer to provide public information on them in Chile. These securities
cannot be subject to public offering in Chile while they are not registered at
the corresponding securities registry in Chile.


La oferta privada de estos RSUs se inicia y se acoge a las disposiciones de la
norma de carácter general nº 336 de la Comisón para el Mercado Financiero
(“CMF”). Esta oferta versa sobre valores no inscritos en el registro de valores
o en el registro de valores extranjeros que lleva la CMF, por lo que tales
valores no están sujetos a la fiscalización de ésta. Por tratarse de valores no
inscritos en Chile, no existe la obligación por parte del emisor de entregar en
Chile información pública respecto de los mismos. Estos valores no podrán ser
objeto de oferta pública en Chile mientras no sean inscritos en el registro de
valores correspondiente.


Exchange Control Information


The Participant is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends. However, if the Participant decides to
repatriate such funds, the Participant must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds. If the Participant does not repatriate the
funds and uses such funds for the payment of other obligations contemplated
under a different Chapter of the Foreign Exchange Regulations, the Participant
must sign Annex 1 of the Manual of Chapter XII of the Foreign Exchange
Regulations and file it directly with the Central Bank within the first 10 days
of the month immediately following the transaction.





--------------------------------------------------------------------------------



If the Participant’s aggregate investments held outside of Chile meets or
exceeds US$5,000,000 (including the investments made under the Plan), the
Participant may need to report the investments annually to the Central Bank.
Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be used to
file this report.


Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to
receiving proceeds from the sale of shares of Common Stock acquired under the
Plan.


Foreign Asset/Account Reporting Information


The Chilean Internal Revenue Service (the “CIRS”) requires all taxpayers to
provide information annually regarding (i) the results of investments held
abroad and (ii) any taxes paid abroad which the taxpayers will use as a credit
against Chilean income tax. The sworn statements disclosing this information (or
Formularios) must be submitted electronically through the CIRS website,
www.sii.cl, using Form 1929, which is due on June 30 each year.


CHINA


The following provisions apply only to Participants who are subject to exchange
control restrictions imposed by the State Administration of Foreign Exchange
("SAFE"), as determined by the Corporation in its sole discretion:


Vesting of RSUs


The Participant's Employer, Corporation any other Affiliate to which the
Participant provides service must be registered with SAFE prior to settlement of
the RSUs. If the Corporation is unable to obtain registration approval or is
required to obtain further approvals on behalf of the Employer, Corporation or
any other Affiliate, the vesting or settlement of the RSUs may be suspended or
delayed. Further, the Corporation is under no obligation to vest the RSUs and/or
issues shares of Common Stock if the Corporation’s SAFE approval becomes invalid
or ceases to be in effect by the time the Participant vests in the RSUs.
Shutdown or Divestiture


The following provision replaces Section 2(d) of the Award Agreement.


In the event that, more than six months after the Grant Date, the Participant’s
termination of employment is due to the shutdown or divestiture of the
Corporation’s or its Affiliate’s business, it shall result in pro-rata vesting,
as determined by the Committee, and the number of shares that are considered to
vest shall be determined based on the Target Level of Awards (including any
accrued dividend equivalents accumulated pursuant to Section 2(a)) and by
prorating the number of full years of employment during the Restricted Period
prior to the Participant's termination of employment, and shall be paid within
70 days following the Participant's termination of employment. Any fractional
share of the Corporation resulting from such a prorated Award shall be rounded
to the nearest whole share.


Termination of Employment


Except for a termination of employment due to the shutdown or divestiture of a
business unit, as described above, and notwithstanding any other provision in
the Award Agreement, the Participant shall forfeit any unvested Award, including
any accrued dividend equivalents, upon any termination of employment including,
but not limited to, any termination that is due to a Qualified Termination of
Employment, death, Retirement or Total and Permanent Disability.



--------------------------------------------------------------------------------



The Participant acknowledges and agrees that he or she must sell any shares of
Common Stock issued to him or her upon vesting of the RSUs as soon as
practicable following the Participant's termination of employment and in no
event later than three months following the Participant's termination of
employment. The Participant agrees that if he or she continues to hold any of
such shares of Common Stock after this time, the shares of Common Stock may be
sold by the Corporation’s designated broker on the Participant's behalf at the
instruction of the Corporation. Therefore, by accepting the RSUs, the
Participant understands and agrees that the Corporation is authorized to, and
may in its sole discretion, instruct its designated broker to assist with the
mandatory sale of shares of Common Stock (on the Participant’s behalf pursuant
to this authorization) and that the Participant expressly authorizes the
Corporation’s designated broker to complete the sale of such shares of Common
Stock. The Participant acknowledges that the Corporation’s designated broker is
under no obligation to arrange for the sale of the shares of Common Stock at any
particular price. Upon the sale of the shares of Common Stock, the proceeds,
less any Tax-Related Items and brokerage fees or commissions will be remitted to
the Participant pursuant to the procedures described in the “Exchange Control
Information” section below.


Exchange Control Information


Shares of Common Stock issued to the Participant under the Plan must be
maintained in an account with Merrill Lynch or such other broker as may be
designated by the Corporation until the shares of Common Stock are sold through
that broker. The Participant may be required to sell any shares of Common Stock
obtained under the Plan if the Corporation determines that the application of
such condition is necessary or advisable for China SAFE exchange control, legal
or administrative reasons.


The Participant understands and agrees that, to facilitate compliance with
exchange control requirements, the Participant will be required to immediately
repatriate to China the cash proceeds from the sale of shares of Common Stock
acquired upon vesting of the RSUs or from any dividends or dividend equivalents
paid on the shares of Common Stock. The Participant further understands that,
under local law, such repatriation of the cash proceeds will be effectuated
through a special exchange control account established by the Corporation or one
of its Affiliates in China, and the Participant hereby consents and agrees that
the cash proceeds related to the Participant's participation in the Plan may be
transferred to such special account prior to being delivered to the Participant.
The Corporation may deliver the proceeds to the Participant in U.S. dollars or
local currency at the Corporation's discretion. If the proceeds are paid in U.S.
dollars, the Participant understands that he or she will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to the Participant. The Participant agrees to
bear the risk of any currency fluctuation between the time the shares of Common
Stock are sold, either through voluntary sale or through a mandatory sale
arranged by the Corporation, or proceeds are otherwise realized under the Plan
and the time such proceeds are distributed to the Participant through the
special exchange control account.


The Participant further agrees to comply with any other requirements that may be
imposed by the Corporation in the future to facilitate compliance with exchange
control requirements in China.





--------------------------------------------------------------------------------



COLOMBIA


Securities Law Information


The shares of Common Stock are not and will not be registered in the Colombian
registry of publicly traded securities (Registro Nacional de Valores y Emisores)
and therefore the shares of Common Stock may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia. In the event that the Corporation, in its sole
discretion, determines that the offer of the Awards in Colombia may constitute a
“public offer of securities”, the Participant understands and agrees that the
Corporation may, in its sole discretion, cease to offer participation in the
Plan in Colombia. In the event that the Corporation exercises its discretion to
cease offering the Plan in Colombia, the Participant will no longer be permitted
to participate in the Plan as of the date established by the Corporation.


Exchange Control Information


Colombian residents must register shares of Common Stock acquired under the
Plan, regardless of value, with the Central Bank of Colombia (Banco de la
República) as foreign investment held abroad. In addition, the liquidation of
such investments must be transferred through the Colombian foreign exchange
market (e.g. local banks), which includes the obligation of correctly completing
and filing the appropriate foreign exchange form (declaración de cambio). The
Participant is responsible for complying with applicable exchange control
requirements in Colombia.


The Participant may be required to sell any shares of Common Stock obtained
under the Plan if the Corporation determines that the application of such
condition is necessary or advisable for exchange control, legal or other
administrative reasons. If shares of Common Stock are sold immediately upon
receipt, no registration is required because no shares of Common Stock are held
abroad. The Participant should consult with his or her personal legal advisor to
ensure compliance with the applicable requirements.


Acknowledgment of Conditions


The following provision supplements the Acknowledgment of Conditions section of
the Award Agreement:


The Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Participant's “salary” for any legal purpose. To this extent, they will not be
included for purposes of calculating any labor benefits, such as legal/fringe
benefits, vacation, indemnities, payroll taxes, social insurance contributions
and/or any other labor-related amount.


COSTA RICA


There are no country-specific provisions.


CROATIA


Exchange Control Information


The Participant may be required to report any foreign investments (including any
shares of Common Stock) to the Croatian National Bank for statistical purposes.
However, because exchange control regulations may change without notice, the
Participant should consult with his



--------------------------------------------------------------------------------



or her legal advisor to ensure compliance with current regulations. It is the
Participant’s responsibility to comply with Croatian exchange control laws.


CZECH REPUBLIC


Exchange Control Information


The Czech National Bank may require the Participant to fulfill certain
notification duties in relation to the acquisition of shares of Common Stock and
the opening and maintenance of a foreign account. Even in the absence of a
request from the CNB the Participant may need to report foreign direct
investments with a value of CZK 2,500,000 or more in the aggregate and/or other
foreign financial assets with a value of CZK 200,000,000 or more. However,
because exchange control regulations change frequently and without notice, the
Participant should consult with his or her personal legal advisor prior to the
vesting of the RSUs and the sale of Common Stock to ensure compliance with
current regulations. It is the Participant’s responsibility to comply with any
applicable Czech exchange control laws.


DOMINICAN REPUBLIC


There are no country-specific provisions.


ECUADOR


There are no country-specific provisions.


EL SALVADOR


There are no country-specific provisions.


FRANCE


RSUs Not Tax-Qualified


The Participant understands that this Award is not intended to be French
tax-qualified.


Consent to Receive Information in English


By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language. The Participant accepts the terms of those
documents accordingly.


En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d'Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.


Foreign Asset/Account Reporting Information


French residents holding shares of Common Stock outside of France or maintaining
a foreign bank account are required to report such to the French tax authorities
when filing their annual tax returns, including any accounts that were closed
during the year. Further, failure to comply could trigger significant penalties.





--------------------------------------------------------------------------------



GERMANY


Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of shares of Common Stock), the report must be made by the 5th day of
the month following the month in which the payment was received. Effective from
September 2013, the report must be filed electronically. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Participant is responsible for satisfying the reporting obligation.


Foreign Asset/Account Reporting Information


German residents holding shares of Common Stock exceeding 1% of the
Corporation’s total Common Stock, must notify their local tax office of the
acquisition of Common Stock if the value of all shares of Common Stock acquired
exceeds €150,000 or if the resident holds 10% or more in the Corporation’s total
Common Stock.


GUATEMALA


Language Waiver


By participating in the Plan, the Participant acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan, or, alternatively, that the Participant will seek appropriate
assistance to understand the terms and conditions in the Award Agreement and
this Appendix A.


HONDURAS


There are no country-specific provisions.


HONG KONG


Securities Law Warning


The offer of this Award and the shares of Common Stock subject to this Award do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Corporation or its Affiliates participating
in the Plan. The Participant should be aware that the Plan, the Plan prospectus
and the contents of this Award Agreement (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
(ii) have not been reviewed by any regulatory authority in Hong Kong, and (iii)
are intended only for the personal use of each Participant and may not be
distributed to any other person. The Participant is advised to exercise caution
in relation to the offer. If the Participant is in any doubt about any of the
contents of the Award Agreement, including this Appendix A, or the Plan, the
Participant should obtain independent professional advice.


Award Payable Only in Shares


Awards granted to Participants in Hong Kong shall be paid in shares of Common
Stock only and do not provide any right for the Participant to receive a cash
payment.





--------------------------------------------------------------------------------



Sale of Shares


In the event the Award vests within six months of the Grant Date, the
Participant agrees that he or she will not offer to the public or otherwise
dispose of the shares acquired prior to the six-month anniversary of the Grant
Date. Any shares of Common Stock acquired under the Plan are accepted as a
personal investment.


INDIA


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in India do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant. The
Corporation reserves the right to settle the Awards in shares of Common Stock to
the extent the Corporation determines it is necessary or advisable for legal or
administrative reasons.


INDONESIA


Exchange Control Information


If the Participant remits funds into Indonesia, the Indonesian bank through
which the transaction is made will submit a report on the transaction to the
Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, the Participant must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to the Participant by the bank through
which the transaction is to be made.


ISRAEL


Securities Law Information


The offer of this Award does not constitute a public offering under Securities
Law, 1968.


Broker Designation


Shares of Common Stock issued to the Participant under the Plan must be
maintained in an account with Merrill Lynch or such other broker as may be
designated by the Corporation until the shares of Common Stock are sold through
that broker.


Restricted from Online Brokerage Transactions


The Participant acknowledges and agrees that he or she will be restricted from
online brokerage account transactions the Corporation’s designated broker.
Therefore, by accepting the Awards, the Participant understands and agrees that
the Participant will call the Corporation’s designated broker to initiate any
sale or transfer of any shares of Common Stock issued to him or her upon vesting
of the Awards. The Participant acknowledges that the Corporation’s designated
broker is under no obligation to arrange for the sale of the shares of Common
Stock at any particular price.





--------------------------------------------------------------------------------



ITALY


Plan Document Acknowledgment


In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.


The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(g)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice section included in this Appendix A.


Foreign Asset/Account Reporting Information


Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and shares of Common Stock) which may generate
income taxable in Italy are required to report these assets on their annual tax
returns (UNICO Form, RW Schedule) for the year during which the assets are held,
or on a special form if no tax return is due. These reporting obligations will
also apply to Italian residents who are the beneficial owners of foreign
financial assets under Italian money laundering provisions.


Foreign Asset Tax Information


The value of financial assets held outside of Italy (including shares of Common
Stock) by Italian residents is subject to a foreign asset tax. The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock acquired under the Plan) assessed at the end of the calendar year.


JAPAN


Foreign Asset/Account Reporting Information


Japanese residents will be required to report details of any assets (including
any shares of Common Stock acquired under the Plan) held outside of Japan as of
December 31st of each year, to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15th of the
following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether the Participant will be required to report details of any outstanding
RSUs or shares of Common Stock held by the Participant in the report.


KAZAKHSTAN


Securities Law Notification


This offer is addressed only to certain eligible employees in the form of the
shares of Common Stock to be issued by the Corporation. Neither the Plan nor the
Award Agreement has been approved, nor do they need to be approved, by the
National Bank of Kazakhstan. This offer is intended only for the original
recipient and is not for general circulation in the Republic of Kazakhstan.





--------------------------------------------------------------------------------



Exchange Control Information


Residents of Kazakhstan may be required to notify the National Bank of
Kazakhstan when they acquire shares of Common Stock under the Plan if the value
of such shares of Common Stock exceeds US$100,000.


Please note that the exchange control regulations in Kazakhstan are subject to
change. The Participant should consult with his or her personal legal advisor
regarding any exchange control obligations that the Participant may have prior
to vesting or receiving proceeds from the sale of shares of Common Stock
acquired under the Plan. The Participant is responsible for ensuring compliance
with all exchange control laws in Kazakhstan.


KENYA


Tax Registration Notification


Under Tax Procedure Act, 2015, the Participant is required to complete and
submit a tax registration application to the Commissioner of Income Tax with 30
days of first vesting of the RSUs. The registration should be completed through
the online portal “I TAX” and is a one-time only registration. The Participant
is solely responsible for ensuring compliance with all registration requirements
in Kenya.


KOREA


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in Korea do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant. The
Corporation reserves the right to settle the Awards in shares of Common Stock to
the extent the Corporation determines it is necessary or advisable for legal or
administrative reasons.


MALAYSIA


Data Privacy Notice


This provision replaces in its entirety the data privacy section in the
Acknowledgment of Conditions section of the Award Agreement:


The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant's personal
data as described in this Award Agreement by and among, as applicable, the
Participant's Employer, the Corporation, and its other Affiliates for the
exclusive purpose of implementing, administering and managing the Participant's
participation in the Plan.


The Participant understands that the Corporation and the Participant's Employer
may hold certain personal information about the Participant, including, but not
limited to, the Participant's name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Corporation, details of all Awards or any other entitlement to shares awarded,
canceled, vested, unvested or outstanding in the



--------------------------------------------------------------------------------



Participant's favor (“Data”), for the purpose of implementing, administering and
managing the Plan.


The Participant understands that Data will be transferred to Merrill Lynch, or
such other stock plan service provider as may be selected by the Corporation in
the future, which is assisting the Corporation with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant's country. The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative SeeWei.Ngiam@kcc.com at telephone number 603 78068396.
The Participant authorizes the Corporation, Merrill Lynch and any other possible
recipients which may assist the Corporation (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant's participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant's participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, the Participant understands that he or
she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or later seeks to revoke his or her consent, the
Participant's employment status or service and career with the Employer will not
be affected; the only consequence of refusing or withdrawing consent is that the
Corporation would not be able to grant the Participant RSUs or other equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing consent may affect the Participant's
ability to participate in the Plan. For more information on the consequences of
the Participant's refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.


Malaysian Translation:


Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian Penganugerahan
dan apa-apa bahan geran opsyen lain oleh dan di antara, seperti mana yang
terpakai, Majikan, Syarikat dan Anak-Anak Syarikat Sekutunya untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan peserta dalam
Pelan.


Peserta memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Peserta , termasuk, tetapi tidak terhad kepada, nama Peserta ,
alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau
nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham
atau jawatan pengarah yang dipegang di Syarikat, butir-butir semua opsyen atau
apa-apa hak lain atas syer dalam saham biasa yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah Peserta ("Data"), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan.


Peserta memahami bahawa Data akan dipindahkan kepada Merrill Lynch, atau
pembekal perkhidmatan pelan saham yang mungkin ditetapkan oleh Syarikat pada
masa depan



--------------------------------------------------------------------------------



yang membantu Syarikat dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Peserta memahami bahawa penerim a-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain dan bahawa negara penerima-penerima
(contohnya di Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara Peserta. Peserta memahami bahawa
Peserta boleh meminta satu senarai yang mengandungi nama dan alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan Peserta SeeWei.Ngiam@kcc.com, T: 603 78068396. Peserta memberi kuasa
kepada Syarikat, Merrill Lynch dan mana-mana penerima-penerima lain yang mungkin
membantu Syarikat (pada masa sekarang atau pada masa depan) dengan melaksanakan,
mentadbir dan menguruskan Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain,
semata-mata dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan. Peserta memahami bahawa Data hanya akan disimpan
untuk tempoh yang perlu bagi melaksanakan, mentadbir, dan menguruskan penyertaan
Peserta dalam Pelan. Peserta memahami bahawa Peserta boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatan Peserta . Peserta
selanjutnya memahami bahawa Peserta memberi persetujuan ini secara sukarela.
Sekiranya Peserta tidak bersetuju, atau kemudian membatalkan persetujuan Peserta
, status pekerjaan atau perkhidmatan dan kerjaya Peserta dengan Majikan tidak
akan terjejas; satunya akibat jika Peserta tidak bersetuju atau menarik balik
persetujuan Peserta adalah bahawa Syarikat tidak akan dapat menganugerahkan
kepada RSUs atau anugerah ekuiti lain atau mentadbir atau mengekalkan anugerah
tersebut. Oleh itu, Peserta memahami bahawa keengganan atau penarikan balik
persetujuan Peserta boleh menjejaskan keupayaan Peserta untuk mengambil bahagian
dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan Peserta untuk
memberikan keizinan atau penarikan balik keizinan, Peserta boleh menghubungi
wakil sumber manusia tempatan.


Director Notification Obligation


If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Affiliate in writing when the Participant receives or disposes of an interest
(e.g., an Award or shares) in the Corporation or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Corporation or any related company.


MEXICO


Modification


By accepting the Award, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Acknowledgment of the Grant


In accepting the Award, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant



--------------------------------------------------------------------------------



further acknowledges that the Participant has read and specifically and
expressly approves the Acknowledgment of Conditions section of the Award
Agreement, in which the following is clearly described and established:


(1)The Participant’s participation in the Plan does not constitute an acquired
right.
(2)The Plan and the Participant’s participation in the Plan are offered by the
Corporation on a wholly discretionary basis.
(3)The Participant’s participation in the Plan is voluntary.
(4)Neither the Corporation nor any Affiliates are responsible for any decrease
in the value of the Award granted and/or shares of Common Stock issued under the
Plan.


Labor Acknowledgment and Policy Statement


In accepting the grant of this Award, the Participant expressly recognizes that
the Corporation, with registered offices at 351 Phelps Drive, Irving, Texas
75038, U.S.A., is solely responsible for the administration of the Plan and that
the Participant’s participation in the Plan and acquisition of shares of Common
Stock do not constitute an employment relationship between the Participant and
the Corporation since the Participant is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Kimberly-Clark de Mexico, S.A.
de C.V. (“KCC-Mexico”). Based on the foregoing, the Participant expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between the Participant
and the Employer, KCC-Mexico and do not form part of the employment conditions
and/or benefits provided by KCC-Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.


The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant’s participation at any time without any liability to
the Participant.


Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Corporation for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Corporation, its Affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.


Spanish Translation


Modificación


Al aceptar el Premio, el Participante entiende y acuerda que cualquier
modificación al Plan o al Acuerdo o su terminación, no cambiará o disminuirá los
términos y condiciones de empleo.


Reconocimiento del Otorgamiento


Al aceptar el Premio, el Participante está de acuerdo en haber recibido una
copia del Plan, del Acuerdo incluyendo el presente Anexo “A” y ha revisado el
Plan y el Acuerdo, incluyendo este Anexo “A” en su totalidad y comprende y
acepta todas las disposiciones previstas en el Plan, en el Acuerdo, incluyendo
el presente Anexo “A”. Asimismo, el Participante reconoce que ha leído y
manifiesta su específica y expresa conformidad con los términos y condiciones
establecidos del Acuerdo, en el cual claramente se describe y establece lo
siguiente:





--------------------------------------------------------------------------------



(1)La participación del Participante en el Plan no constituye un derecho
adquirido.
(2)El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía de forma completamente discrecional.
(3)La participación del Participante en el Plan es voluntaria.
(4)Ni la Compañía ni sus Afiliadas son responsables por la reducción del valor
del Premio y/o Acciones Ordinarias emitidas bajo el Plan.


Reconocimiento de la Legislación Laboral y Declaración de la Política


Al aceptar el otorgamiento de este Premio, el Participante expresamente reconoce
que Kimberly-Clark Corporación con oficinas registradas en 351 Phelps Drive,
Irving, Texas 75038, EE.UU., es la única responsable por la administración del
Plan y que la participación del Participante en el Plan y en su caso la
adquisición de las Opciones de Compra de Acciones o Acciones no constituyen ni
podrán interpretarse como una relación de trabajo entre el Participante y
Kimberly-Clark Corporación, ya que el Participante participa en el Plan en un
marco totalmente comercial y su único Patrón lo es Kimberly-Clark de México,
S.A. de C.V., con domicilio en Kimberly-Clark de México, S.A. de C.V. México.
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el Patrón, Kimberly-Clark de México, S.A.
de C.V. y no forma parte de las condiciones de trabajo y/o las prestaciones
otorgadas por Kimberly-Clark de México, S.A. de C.V. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Kimberly-Clark Corporación por lo
tanto, Kimberly-Clark Corporación se reserva el absoluto derecho de modificar
y/o terminar la participación del Participante en cualquier momento y sin
responsabilidad alguna frente el Participante.


Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporación por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporación, sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.


MOROCCO


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in Morocco do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant. The
Corporation reserves the right to settle the Awards in shares of Common Stock to
the extent the Corporation determines it is necessary or advisable for legal or
administrative reasons.


NETHERLANDS


There are no country-specific provisions





--------------------------------------------------------------------------------



NEW ZEALAND


Securities Law Information


The Participant is being offered RSUs which, if vested, will entitle the
Participant to acquire shares of Common Stock in accordance with the terms of
the Award Agreement and the Plan. The shares of Common Stock, if issued, will
give the Participant a stake in the ownership of the Corporation. The
Participant may receive a return if dividends are paid.


If the Corporation runs into financial difficulties and is wound up, the
Participant will be paid only after all creditors and holders of preferred
shares (if any) have been paid. The Participant may lose some or all of the
Participant’s investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Participant may not be given all the information usually required. The
Participant will also have fewer other legal protections for this investment.
The Participant is advised to ask questions, read all documents carefully, and
seek independent financial advice before committing.


The shares of Common Stock are quoted on the New York Stock Exchange (“NYSE”).
This means that if the Participant acquires shares of Common Stock under the
Plan, the Participant may be able to sell the shares of Common Stock on the NYSE
if there are interested buyers. The Participant may get less than the
Participant invested. The price will depend on the demand for the shares of
Common Stock.


For information on risk factors impacting the Corporation’s business that may
affect the value of the shares pf Common Stock, the Participant should refer to
the risk factors discussion on the Corporation’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov, as well as on the
Corporation’s “Investor Relations” website at
http://investor.kimberly-clark.com/index.cfm.


NICARAGUA


There are no country-specific provisions.


NIGERIA


There are no country-specific provisions.


PANAMA


Securities Law Information


Neither this Award nor any shares of Common Stock that the Participant may
acquire at vesting of this Award constitute a public offering of securities, as
they are available only to eligible employees of the Corporation and its
Affiliates.


PARAGUAY


There are no country-specific provisions.





--------------------------------------------------------------------------------



PERU


Securities Law Information


The offer of this Award is considered a private offering in Peru; therefore, it
is not subject to registration in Peru. For more information concerning the
offer, please refer to the Plan, the Award Agreement and any other materials or
documentation made available by the Corporation. For more information regarding
the Corporation, please refer to the Corporation’s Annual Report on Form 10-K
and Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available at www.sec.gov, as well as the
Corporation’s “Investor Relations” website at:
http://investor.kimberly-clark.com/


Labor Law Acknowledgment


By accepting the Award, the Participant acknowledges that the RSUs are being
granted ex gratia to the Participant.


PHILIPPINES


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in the Philippines do not provide any right for the Participant to receive
shares of Common Stock and shall be paid only in cash in an amount equal to the
value of the shares at vesting less any Tax-Related Items. The Participant
agrees to bear any currency fluctuation risk between the time the Awards vest
and the time the cash payment is distributed to the Participant. The Corporation
reserves the right to settle the Awards in shares of Common Stock to the extent
the Corporation determines it is necessary or advisable for legal or
administrative reasons.


Fringe Benefit Tax Obligation


By accepting the Award, the Participant consents and agrees to assume any and
all liability for fringe benefit tax that may be payable by the Corporation
and/or the Employer (as determined by the Corporation or the Employer in their
discretion) in connection with the Award and any awards previously granted by
the Corporation. Further, by accepting the Award, the Participant agrees that
the Corporation and/or the Employer may collect the fringe benefit tax from the
Participant by any of the means set forth in the Acknowledgment of Conditions
section of the Award Agreement, or any other reasonable method established by
the Corporation. The Participant agrees to execute other consents or elections
to accomplish the foregoing, promptly upon request by the Corporation or the
Employer.


POLAND


Foreign Asset/Account Reporting Information


Polish residents holding foreign securities (e.g., shares of Common Stock)
and/or maintaining accounts abroad must report information to the National Bank
of Poland on transactions and balances of the securities and cash deposited in
such accounts if the value of such securities and cash (when combined with all
other assets possessed abroad) exceeds PLN 7 million. If required, the reports
must be filed on a quarterly basis on special forms that are available on the
website of the National Bank of Poland. Polish residents should consult with
their personal tax advisor to determine their personal reporting obligations.





--------------------------------------------------------------------------------



Exchange Control Information


If a Polish resident transfers funds in excess of €15,000 into Poland, the funds
must be transferred via a Polish bank account or financial institution. Polish
residents are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the tax year
in which such transaction occurred.


PORTUGAL


Language Consent


The Participant hereby declares that the Participant has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Award Agreement.


Por meio do presente, eu declaro expressamente que tem pleno conhecimento da
língua Inglesa e que li, compreendi e livremente aceitei e concordei com os
termos e condições estabelecidas no Plano e no Acordo.


Exchange Control Information


If the Participant receives shares of Common Stock, the acquisition of shares of
Common Stock should be reported to the Banco de Portugal for statistical
purposes. If the shares of Common Stock are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Participant’s behalf. If the shares of Common Stock are
not deposited with a commercial bank or financial intermediary in Portugal, the
Participant is responsible for submitting the report to the Banco de Portugal.


PUERTO RICO


There are no country specific provisions.


RUSSIA


Securities Law Information


This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. Absent any requirement under local law, the
issuance of shares of Common Stock under the Plan has not and will not be
registered in Russia and hence the shares described in any Plan-related
documents may not be offered or placed in public circulation in Russia. In no
event will shares of Common Stock issued to the Participant under the Plan be
delivered to the Participant in Russia.


Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia.


Exchange Control Information


The Participant should contact his or her personal advisor regarding the
obligations resulting from participation in the Plan as significant penalties
may apply in the case of non-compliance with exchange control requirements and
because such exchange control requirements may change.



--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information


Russian residents will be required to notify the Russian tax authorities within
one month of opening or closing a foreign bank account or of changing any
account details. Russian residents are also required to file with the Russian
tax authorities reports of the transactions in their foreign bank accounts. The
Participant should consult with his or her personal tax advisor for additional
information about these reporting obligations.


Data Privacy Notice


This provision supplements the Data Privacy section in the Acknowledgment and
Conditions section of the Award Agreement:


The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Corporation
if requested. Further, the Participant understands and agrees that if the
Participant does not complete and return a Consent form to the Corporation if
requested, the Corporation will not be able to grant RSUs to the Participant or
other awards or administer or maintain such awards. Therefore, the Participant
understands that refusing to complete a Consent form or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan.


Anti-Corruption Information


Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Corporation). Accordingly, the
Participant should inform the Corporation if he or she is covered by these laws
because the Participant should not hold shares of common stock acquired under
the Plan.


Labor Law Information


If the Participant continues to hold shares of Common Stock acquired at vesting
of the RSUs after an involuntary termination of employment, he or she may not be
eligible to receive unemployment benefits in Russia.


SINGAPORE


Sale Restriction


The Participant agrees that any shares of Common Stock acquired pursuant to the
RSUs will not be offered for sale in Singapore prior to the six-month
anniversary of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”), or pursuant
to, and in accordance with the conditions of, any other applicable provisions of
the SFA.


Securities Law Information


The grant of the RSUs is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the SFA under which it is exempt from the
prospectus and registration requirements and is not made with a view to the
underlying shares of Common Stock being subsequently offered for sale to any
other party. The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.



--------------------------------------------------------------------------------



Chief Executive Officer and Director Notification Obligation


If the Participant is the Chief Executive Officer (“CEO”) or a director,
associate director or shadow director of the Corporation’s Singapore Affiliate,
the Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Corporation’s Singapore Affiliate in writing when the Participant receives an
interest (e.g., an Award or shares) in the Corporation or any Affiliate. In
addition, the Participant must notify the Corporation’s Singapore Affiliate when
he or she sells shares of the Corporation or of any Affiliate (including when
the Participant sells shares issued upon vesting and settlement of the Award).
These notifications must be made within two business days of (i) acquiring or
disposing of any interest in the Corporation or any Affiliate, or (ii) any
change in a previously-disclosed interest (e.g., upon vesting of the Award or
when shares of Common Stock acquired under the Plan are subsequently sold). In
addition, a notification of the Participant’s interests in the Corporation or
any Affiliate must be made within two business days of becoming the CEO or a
director, associate director or shadow director.


SLOVAK REPUBLIC


Foreign Asset/Account Reporting Information


If the Participant permanently resides in the Slovak Republic and, apart from
being employed, carries on business activities as an independent entrepreneur
(in Slovakian, podnikatel), the Participant will be obligated to report his or
her foreign assets (including any foreign securities) to the National Bank of
Slovakia (provided that the value of the foreign assets exceeds an amount of
€2,000,000). These reports must be submitted on a monthly basis by the 15th day
of the respective calendar month, as well as on a quarterly basis by the 15th
day of the calendar month following the respective calendar quarter, using
notification form DEV (NBS) 1-12, which may be found at the National Bank of
Slovakia’s website at www.nbs.sk.


SLOVENIA


There are no country-specific provisions.


SOUTH AFRICA


Tax Acknowledgment


By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award. If the Participant fails
to advise the Employer of the gain realized upon vesting, the Participant may be
liable for a fine. The Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.


Exchange Control Information


To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.


Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the acquisition or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.





--------------------------------------------------------------------------------



Securities Law Information


In compliance with South African securities law, the Participant acknowledges
that the documents listed below are available for review at the addresses listed
below:


a.The Corporation's most recent annual financial statements:
http://investor.kimberly-clark.com/sec.cfm?DocType=Annual&Year=


a.The Corporation's most recent Plan prospectus may be accessed online through
Merrill Lynch, or such other stock plan service provider as may be selected by
the Corporation in the future, at www.mybenefits.ml.com in the Document Library.


A copy of the above documents will be sent free of charge upon written request
to Stock Plan Administrator, P.O. Box 619100, Dallas, Texas 75261-9100. In
addition, the Participant should contact his or her tax advisor for specific
information concerning his or her personal tax situation with regard to Plan
participation.


Confidentiality and Restraint of Trade Covenants


1. During the continuance of the Participant’s employment with the Employer and
indefinitely thereafter, the Participant undertakes to maintain the
confidentiality of, and not to divulge to any person (without the prior consent
of the Participant’s manager or as required by law), any of the Corporation's or
any Affiliate's trade secrets or Confidential Information (as defined herein),
nor use the same for any other purpose, other than to carry out the
Participant’s functions as an employee of the Corporation or the Participant’s
Employer. The Participant shall use all personal endeavours to prevent
publication or disclosure of such trade secrets and Confidential Information.
“Confidential Information,” for purposes of these covenants, shall mean
information in whatever form (including, without limitation, in written, oral,
visual or electronic form or on any magnetic or optical disk or memory and
wherever located) relating to the business, suppliers, customers, products,
affairs and finances of the Corporation or any Affiliate for the time being
confidential to the Corporation or any Affiliate, and trade secrets including,
without limitation, technical data and know-how relating to the business of the
Corporation or any Affiliate, or any of their suppliers, customers, agents,
distributors, shareholders or management, including (but not limited to)
business plans, pricing strategies, financial information, patent applications,
information concerning tenders and potential contracts, information concerning
proposed product ranges, product development information, employee and salary
information, research and development activities or manufacturing methods that
the Participant creates, develops, receives, obtains or has knowledge of in
connection with the Participant’s employment, and all other matters which relate
to the business of the Corporation and in respect of which information is not
readily available in the ordinary course of such business to the Corporation's
Competitors, whether or not such information (if in anything other than oral
form) is marked confidential. “Competitor,” for purposes of these covenants,
shall mean any person, firm or company or other entity carrying out or
conducting business in competition with or so as to create competition directly
or indirectly with the Corporation or any Affiliate.


2. Without derogating from the applicability of the foregoing, during the
Participant’s employment with the Corporation or any Affiliate, it is recognised
that the Participant may have access to trade secrets and information of a
highly confidential nature, including Confidential Information, the disclosure
of which after termination of employment could seriously harm the interests of
the Corporation or an Affiliate. The Participant shall not at any time after
termination of employment (otherwise than as required by law) divulge to any
person any trade secret or Confidential Information which is the property of the
Corporation or any Affiliate.





--------------------------------------------------------------------------------



3. During the Participant’s employment by the Corporation or the Employer, it is
acknowledged that the Participant will acquire highly confidential information,
including Confidential Information, and should the Participant’s employment
cease, it may be difficult to police clause 2 above, prohibiting the disclosure
of such information. It is further acknowledged that it may be difficult to
police the non-solicitation and dealing clauses set out below.


4. Having regard to clauses 2 and 3 above and in order to preserve and protect
the Corporation or any Affiliate’s proprietary interests in the trade secrets
and other Confidential Information, the Participant shall not, for the duration
of the Restraint Period, anywhere in the Prescribed Area, become employed by or
be directly or indirectly interested, engaged or concerned in any manner
whatsoever, whether as principal, agent, partner, representative, member,
shareholder, director, employee, consultant, advisor, financier, administrator
or in any like capacity in any concern or business carried on by a Competitor,
and/or provide and/or supply any type of product and/or render any type of
service that is identical or similar to the products provided or services
rendered by the Corporation or any Affiliate in any Restricted Business.
“Restraint Period,” for purposes of these covenants, means the term during which
the Participant is employed by the Corporation or an Affiliate and a period of
12 months (less any period of garden leave) after the termination date.
“Prescribed Area,” for purposes of these covenants, means (1) each province in
the Republic of South Africa, or any province, state, or other distinct
geographical area in any other country in which the Corporation or any Affiliate
(a) does business as at the termination date or had done business during the
period of twelve (12) months preceding the termination date; and/or (b) has
customers or clients as at the termination date, or had customers or clients
during the period of twelve (12) months preceding the termination date, and in
which the Participant had undertaken substantive work or been substantively
involved in supervising work pertaining to, on behalf of the Corporation or any
Affiliate, as at the termination date or any time during the 12 month period
preceding the termination date. “Restricted Business,” for purposes of these
covenants, means any business activity carried out by the Participant either
directly or indirectly for the Corporation or any Affiliate during the 12 month
period preceding the termination date.


5. The Participant shall not during the period of 12 months after the
termination date, either directly or indirectly, on the Participant’s own behalf
or on behalf of any other person, firm or company or other entity, solicit,
interfere with, entice or endeavour to entice away from the Corporation or any
Affiliate any Restricted Customer, or seek to conduct Restricted Business, or
conduct Restricted Business, with any Restricted Customer and/or otherwise
persuade, induce, solicit or encourage any person or entity to terminate its
contractual relationship with the Corporation or any Affiliate. “Restricted
Customer,” for purposes of these covenants, means any person, firm or company or
other entity who was a customer or distributor of the Corporation or any
Affiliate as at the termination date, or during the 12 month period preceding
the termination date, including any Prospective Customer. “Prospective
Customer,” for purposes of these covenants, means any person, firm or company or
other entity with whom the Corporation or any Affiliate was involved in
negotiations as at the termination date or during the 12 month period preceding
the termination date, with a view to dealing with it as a customer and/or to
conclude a contractual relationship with such entity, and/or with whom the
Participant had contact at the termination date or during the 12 month period
preceding the termination date with a view to dealing with it as a customer of
the Corporation or any Affiliate and/or to conclude a contractual relationship
with such entity.


6. The Participant shall not during the period of 12 months after the
termination date directly or indirectly induce or be involved in the recruitment
of any person who was an employee of the Corporation or any Affiliate at the
termination date and with whom the Participant had material dealings during the
12 month period preceding the termination date to leave the employment of the
Corporation or any Affiliate. Furthermore, the Participant shall not during the
period of 12 months after the termination date directly or indirectly induce or
be involved in the recruitment of



--------------------------------------------------------------------------------



any person who was an employee of the Corporation or any Affiliate at the
termination date and with whom the Participant had material dealings during the
12 month period preceding the termination date to become employed by, associated
with and/or form part of any business or concern, in any capacity whatsoever, of
any Competitor. The Participant must inform the Corporation immediately on
becoming aware of any such recruitment.


7. The Participant acknowledges that the:


(a)restraints imposed upon the Participant in terms of the above clauses
(“restraints”) are reasonable as to subject matter and duration, and are
reasonably necessary in order to preserve and protect the goodwill applicable to
the business of the Corporation;


(b)provisions of clauses 4 and 5 shall be construed as imposing separate and
independent restraints in respect of:


(i)each of the periods falling within the Restraint Period;


(ii)every activity falling within the ambit of a competitive business or
Restricted Business; and


(iii)every capacity,in relation to a competitive business or Restricted
Business, in which the Participant is prohibited from engaging in terms of
clause 4;


(iv)each of the areas falling within the Prescribed Area;


(v)each entity which is an Affiliate, from time to time.


8. In this Award Agreement, references to acting directly or indirectly include
acting jointly with or through another person.


9. Each of the restrictions contained in this Award Agreement is intended to be
separate and severable. In the event of any of the restrictions shall be held to
be void, but would be valid if part of the wording was deleted, such restriction
shall apply with such deletion as may be necessary to make it valid and
effective.


SPAIN


Securities Law Information


No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of the Award. The Award Agreement (including this Appendix A) has not been, nor
will it be, registered with the Comisión Nacional del Mercado de Valores, and
does not constitute a public offering prospectus.


Labor Law Acknowledgment


By accepting the Award, the Participant acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.


The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Awards under the Plan to individuals who may
be employees of the Corporation or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis. Consequently, the



--------------------------------------------------------------------------------



Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable. In addition, the Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, the Participant understands, acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the Award shall be
null and void.


Further, the Participant understands that the Award is a conditional right.
Participant shall forfeit any unvested Award upon termination of employment
unless such termination is (i) due to a Qualified Termination of Employment, or
(ii) due to death, Total and Permanent Disability, or the shutdown or
divestiture of a business unit. Vesting will cease, for example, regardless of
whether (1) the Participant is considered to be unfairly dismissed without good
cause (i.e., subject to a “despido improcedente”); (2) the Participant is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) the Participant terminates his or her employment or service
relationship due to a change of work location, duties or any other employment or
contractual condition; and (4) the Participant terminates his or her employment
or service relationship due to a unilateral breach of contract by the
Corporation or an Affiliate. Consequently, upon termination of the Participant’s
employment or service relationship for any of the above reasons, the Participant
may automatically lose any rights to the RSUs that were not vested on the date
of termination of the Participant’s employment or service relationship, as
described in the Plan and the Award Agreement.


Exchange Control Information


The acquisition, ownership and sale of shares of Common Stock under the Plan
must be declared to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), which is a department of the Ministry of Economy and Competitiveness.
The Participant must also declare ownership of any shares of Common Stock by
filing a Form D-6 with the Directorate of Foreign Transactions each January
while the shares of Common Stock are owned. In addition, the sale of shares of
Common Stock must also be declared on Form D-6 filed with the DGCI in January,
unless the sale proceeds exceed the applicable threshold (currently €1,502,530)
(or the Participant holds 10% or more of the share capital of the Corporation or
such other amount that would entitle the Participant to join the Corporation's
Board of Directors), in which case, the filing is due within one month after the
sale.


When receiving foreign currency payments derived from the ownership of shares of
Common Stock (e.g., sale proceeds) exceeding €50,000, the Participant must
inform the financial institution receiving the payment of the basis upon which
such payment is made. The Participant will need to provide the institution with
the following information: (i) the Participant’s name, address, and tax
identification number; (ii) the name and corporate domicile of the Corporation;
(iii) the amount of the payment; the currency used; (iv) the country of origin;
(v) the reasons for the payment; and (vi) further information that may be
required.


Spanish residents are required to declare electronically to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including any shares of Common Stock acquired under the Plan) and
any transactions with non-Spanish residents (including any payments of shares of
Common Stock made to the Participant by the Corporation or through a U.S.
brokerage account) if the value of the transactions for all such accounts during
the prior year or the balances in such accounts as of December 31 of the prior



--------------------------------------------------------------------------------



year exceeds €1,000,000. If neither the total balances nor total transactions
with non-residents during the relevant period exceed €50,000,000, a summarized
form declaration may be used. More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000.


Foreign Asset/Account Reporting Information


If the Participant holds rights or assets (e.g., shares of Common Stock or cash
held in a bank or brokerage account) outside of Spain with a value in excess of
€50,000 per type of right or asset (e.g., shares of Common Stock, cash, etc.) as
of December 31 each year, the Participant is required to report certain
information regarding such rights and assets on tax form 720. After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by the following
March 31.


SWITZERLAND


Securities Law Information


Neither this document nor any other materials relating to the Awards (i)
constitutes a prospectus according to articles 35 et seq. of the Swiss Federal
Act on Financial Services (“FinSA”) (ii) may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than a
participant or (iii) has been or will be filed with, approved or supervised by
any Swiss reviewing body according to article 51 FinSA or any Swiss regulatory
authority, including the Swiss Financial Market Supervisory Authority (“FINMA”).


TAIWAN


Data Privacy


The following provision supplements the data privacy section in the
Acknowledgment of Conditions section of the Award Agreement:


The Participant acknowledges that he or she has read and understands the terms
regarding collection, processing and transfer of data contained in the
Acknowledgment of Conditions section of the Award Agreement and, by
participating in the Plan the Participant agrees to such terms. In this regard,
upon request of the Corporation or the Employer, the Participant agrees to
provide any executed data privacy consent form to the Employer or the
Corporation (or any other agreements or consents that may be required by the
Employer or the Corporation) that the Corporation and/or the Employer may deem
necessary to obtain under the data privacy laws now or in the future. The
Participant understands that he or she will not be able to participate in the
Plan if the Participant fails to execute any such consent or agreement.


Securities Law Information


The offer of participation in the Plan is available only for employees of the
Corporation and its Affiliates. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.


Exchange Control Information


Taiwanese residents may acquire and remit foreign currency (including proceeds
from the sale of shares of Common Stock or the receipt of dividends) into and
out of Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD500,000 or more in a single transaction,



--------------------------------------------------------------------------------



the Participant must submit a foreign exchange transaction form and also provide
supporting documentation to the satisfaction of the remitting bank.


THAILAND


Exchange Control Information


If the proceeds from the sale of shares of Common Stock or the receipt of
dividends paid on such shares are equal to or greater than US$200,000 in a
single transaction, Thai residents must repatriate all cash proceeds to Thailand
immediately following the receipt of the cash proceeds and then either convert
such proceeds to Thai Baht or deposit the proceeds into a foreign currency
account opened with a commercial bank in Thailand within 360 days of
repatriation. In addition, Thai residents must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Participant fails to comply with these obligations, the Participant may be
subject to penalties assessed by the Bank of Thailand.


The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.


TURKEY


Securities Law Information


Turkish residents are not permitted to sell shares of Common Stock acquired
under the Plan in Turkey. Turkish residents must sell the shares of Common Stock
acquired under the Plan outside of Turkey. The Shares are currently traded on
the New York Stock Exchange in the U.S. under the ticker symbol “KMB” and shares
of Common Stock may be sold on this exchange.


Exchange Control Information


Under Turkish law, Turkish residents are permitted to purchase and sell
securities or derivatives traded on exchanges abroad only through a financial
intermediary licensed in Turkey. Therefore, the Participant may be required to
appoint a Turkish broker to assist him or her with the sale of the shares of
Common Stock acquired under the Plan. The Participant should consult his or her
personal legal advisor before selling any shares of Common Stock acquired under
the Plan to confirm the applicability of this requirement to the Participant.


UKRAINE


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in Ukraine do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to Participant through
local payroll. The Corporation reserves the right to settle the Awards in shares
of Common Stock to the extent the Corporation determines it is necessary or
advisable for legal or administrative reasons.





--------------------------------------------------------------------------------



UNITED ARAB EMIRATES


Securities Law Information


The offer of the Award is available only for select employees of the Corporation
and its Affiliates and is in the nature of providing employee incentives in the
United Arab Emirates. The Plan and the Award Agreement are intended for
distribution only to such employees and must not be delivered to, or relied on,
by any other person. Prospective purchasers of securities should conduct their
own due diligence.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement,
including the Plan and the Award Agreement, or any other incidental
communication materials distributed in connection with the Award. Further,
neither the Ministry of Economy nor the Dubai Department of Economic Development
has approved this statement nor taken steps to verify the information set out in
it, and has no responsibility for it. Residents of the United Arab Emirates who
have any questions regarding the contents of the Plan and the Award Agreement
should obtain independent professional advice.


UNITED KINGDOM


Tax Acknowledgment


The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:


Without limitation to the information regarding Tax-Related Items in the Award
Agreement, the Participant agrees that he or she is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Corporation or, if different, the Employer or by Her Majesty’s
Revenue & Customs (“HMRC”) (or any other tax authority or any other relevant
authority). The Participant agrees to indemnify and keep indemnified the
Corporation and/or the Employer for all Tax-Related Items that they are required
to pay, or withhold or have paid or will pay to HMRC on the Participant’s behalf
(or any other tax authority or any other relevant authority) and authorizes the
Corporation and/or the Employer to recover such amounts by any of the means
referred to in the Acknowledgment of Conditions section of the Award Agreement.


Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the Participant understands that he or she
may not be able to indemnify the Corporation for the amount of any Tax-Related
Items not collected from or paid by the Participant, if the indemnification
could be considered a loan. In this case, the Tax-Related Items not collected or
paid may constitute a benefit to the Participant on which additional income tax
and National Insurance contributions (“NICs”) may be payable.


The Participant acknowledges that the Participant ultimately will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying to the Corporation or
the Employer (as appropriate) the amount of any NICs due on this additional
benefit, which the Corporation and/or the Employer may also recover from the
Participant at any time thereafter by any of the means referred to in the
Acknowledgment of Conditions section of the Award Agreement.





--------------------------------------------------------------------------------



Covenant Agreements


1. During the continuance of the Participant’s employment with the Employer, the
Participant undertakes to maintain the confidentiality of, and not to divulge to
any person (without the prior consent of the Participant’s manager or as
required by law), any of the Corporation’s or any Affiliate’s trade secrets or
Confidential Information, nor use the same for any other purpose, other than to
carry out the Participant’s functions as an employee. The Participant shall use
all personal endeavours to prevent publication or disclosure of such trade
secrets and Confidential Information. “Confidential Information,” for purposes
of these covenants, means information in whatever form (including, without
limitation, in written, oral, visual or electronic form or on any magnetic or
optical disk or memory and wherever located) relating to the business,
suppliers, customers, products, affairs and finances of the Corporation or any
Affiliate for the time being confidential to the Corporation or any Affiliate,
and trade secrets including, without limitation, technical data and know-how
relating to the business of the Corporation or any Affiliate, or any of their
suppliers, customers, agents, distributors, shareholders or management,
including (but not limited to) business plans, pricing strategies, financial
information, patent applications, information concerning tenders and potential
contracts, information concerning proposed product ranges, product development
information, employee and salary information, research and development
activities or manufacturing methods that the Participant creates, develops,
receives, obtains or has knowledge of in connection with your employment,
whether or not such information (if in anything other than oral form) is marked
confidential.


2. During the Participant’s employment with the Corporation or any Affiliate, it
is recognised that the Participant may have access to trade secrets and
information of a highly confidential nature, including Confidential Information,
disclosure of which after termination of employment could seriously harm the
interests of the Corporation or any Affiliate. The Participant shall not at any
time after termination of employment (otherwise than as required by law) divulge
to any person any trade secret or Confidential Information which is the property
of the Corporation or any Affiliate.


3. During the Participant’s employment by the Corporation or any Affiliate it is
acknowledged that the Participant will acquire highly confidential information,
including Confidential Information, and should the Participant’s employment with
the Employer cease, it may be difficult to police clause 2 above, prohibiting
the disclosure of such information. It is further acknowledged that it may be
difficult to police the non-solicitation and dealing clauses set out below. For
these reasons, the Participant shall not, for a period of 12 months (less any
period spent on garden leave) be engaged by a Competitor, whether as an
employee, director, consultant or advisor. “Competitor,” for purposes of these
covenants, means any company carrying out Restricted Business within the United
Kingdom so as to create competition with the Corporation or any Affiliate.
“Restricted Business,” for purposes of these covenants, means any business
activity carried out by the Participant either directly or indirectly for the
Corporation or any Affiliate during the Relevant Period. “Relevant Period,” for
purposes of these covenants, means the 12-month period ending with the
termination date.


4. The Participant shall not during the period of 12 months after the
termination date, either directly or indirectly, on the Participant’s own behalf
or on behalf of any other person, firm or company, solicit or seek to conduct
Restricted Business, or conduct Restricted Business, with any Restricted
Customer or Prospective Customer. “Restricted Customer,” for purposes of these
covenants, means any person, firm or company who was a customer or distributor
of the Corporation or any Affiliate at any time during the Relevant Period and
with whom the Participant had material dealings within the Relevant Period.
“Prospective Customer,” for purposes of these covenants, means any person, firm
or company with whom the Corporation or any Affiliate was involved in
negotiations in the Relevant Period with a view to dealing with it as a
customer, and with whom the Participant had contact within the Relevant Period.



--------------------------------------------------------------------------------



5. The Participant shall not during the period of 12 months after the
termination date directly or indirectly induce any person who was an employee of
the Corporation or any Affiliate at the termination date and with whom the
Participant had material dealings during the Relevant Period to leave the
employment of the Corporation or any Affiliate.


6. In this Award Agreement, references to acting directly or indirectly include
acting jointly with or through another person.


7. Each of the restrictions contained in this Award Agreement is intended to be
separate and severable. In the event of any of the restrictions shall be held to
be void, but would be valid if part of the wording was deleted, such restriction
shall apply with such deletion as may be necessary to make it valid and
effective.


URUGUAY


There are no country-specific provisions.


VIETNAM


Awards Payable in Cash Only


Notwithstanding anything in the Award Agreement, Awards granted to Participants
in Vietnam do not provide any right for the Participant to receive shares of
Common Stock and shall be paid only in cash through local payroll in an amount
equal to the value of the shares at vesting less any Tax-Related Items. The
Participant agrees to bear any currency fluctuation risk between the time the
Awards vest and the time the cash payment is distributed to the Participant
through local payroll. The Corporation reserves the right to settle the Awards
in shares of Common Stock to the extent the Corporation determines it is
necessary or advisable for legal or administrative reasons.

